Filed 3/22/22 Woods v. Superior Court CA2/1
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                     DIVISION ONE


BYRON O. WOODS,                                                 B313502

        Plaintiff and Appellant,                                (Los Angeles County
                                                                Super. Ct. No. 20LBCV00525)
        v.

THE SUPERIOR COURT OF
CALIFORNIA, COUNTY OF LOS
ANGELES,

        Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Marc C. Kim, Judge. Affirmed.
     Byron O. Woods, Sr., in pro. per., for Plaintiff and
Appellant.
     Cummings, McClorey, Davis, Acho & Assoc., Sarah L.
Overton, for Defendant and Respondent.
              ___________________________________
      Plaintiff and appellant Byron O. Woods brought this 42
United States Code section 1983 action (1983 action) against the
Superior Court of California (the Superior Court), alleging claims
for damages arising from the court clerk’s mishandling of a City
of Long Beach prosecution against Woods for driving while under
                    1
the influence (DUI). Woods alleges that from 2011 to 2013, the
clerk failed to notify him about the filing of the criminal
complaint, to correctly index the complaint, to notify Woods about
fees and fines he had to pay as part of the judgment, to hold a
hearing to assess whether Woods could pay the fees and fines, or
to waive an attorney fees assessment. Woods alleged that as a
result he was denied law enforcement jobs at unspecified times
during the ensuing nine years, and denied internships with the
District Attorney’s and Public Defender’s Offices in 2020. The
trial court sustained the Superior Court’s demurrer to the
complaint without leave to amend on the grounds that the
complaint was time-barred and the Superior Court enjoyed
absolute immunity for the quasi-judicial conduct of its clerk.
       We affirm. A court is absolutely immune from liability
arising from a court clerk’s performance of quasi-judicial duties.


      1
        Woods originally named the “City of Long Beach Clerk’s
Office, Governor George Deukmejian Courthouse” as the
defendant, then amended the complaint to name the “Superior
Court of California, County of Los Angeles, Governor George
Deukmejian Courthouse” and “County Clerk’s Office, Superior
Court of California, County of Los Angeles, Governor George
Deukmejian Courthouse” as defendants. On appeal, Woods
moved to change the caption of this case to name the “Superior
Court of California, County of Los Angeles, et al.” as defendants.
We grant the motion in part, as reflected in the caption above.




                                 2
                           BACKGROUND
      We take the facts from the first amended complaint,
assuming they are true for purposes of this appeal, and from
court records of which the trial court took judicial notice.
      On September 14, 2011, Woods appeared for arraignment
in an underlying DUI action, but when his case was not called
the court clerk informed him no complaint had been filed, and
gave him a document indicating he had properly appeared. On
October 5, 2011, Woods was informed that a bench warrant had
nevertheless been issued for his arrest due to his failure to
appear. He appeared at the warrant hearing the following day
and was given a new arraignment date of October 20, 2011. He
appeared on that date, pled nolo contendere to DUI, and was
sentenced to three years of probation; payment of a fine or
performance of community service in lieu thereof; enrollment in
an alcohol education and counseling program; and payment of
$129 in attorney fees pursuant to Penal Code section 987.8, $120
in court costs, $100 in restitution, and $129 in booking fees.
      On the advice of a financial evaluator in the Public
Defender’s Office, Woods performed community service in lieu of
paying some of the fines, but the court’s records continued to
show they were still owing. As a result of the nonpayment, the
court scheduled a hearing for which Woods, who had moved and
believed no cause remained to update the court on his address,
received no notice. When he failed to appear, additional fines
and fees were assessed. Woods paid all amounts by August 23,
2013, but the court clerk “quietly and without notice” submitted
his case “to collections” for failure to pay a $159 attorney fee
assessment.




                                3
       After 2011, Woods applied to several law enforcement jobs,
and in 2020 applied for internships with the Riverside County
District Attorney’s Office and the San Bernardino Public
Defender’s Office. All agencies rejected his applications due to
his extant DUI case.
       On August 11, 2020, Woods learned for the first time that
the DUI from 2011 remained open due to the unpaid attorney fee
assessment, although the court clerk continued to inform him he
owed no money. Woods alleged that the clerk breached a duty
pursuant to Penal Code section 987.8 to give him notice of the
assessment and hold a hearing to determine his ability to pay it.
       Woods sued the Superior Court on September 14, 2011,
under 42 United States Code section 1983, alleging “[t]he Clerk’s
office failed to perform a mandatory judicial ministerial
function . . . by failing to place [Woods’s] misdemeanor
information on the [Superior Court’s] index,” and failed to comply
with Government Code sections 815.6 and 69842. Woods alleged
the court clerks “should be liable because of their failure to
perform that judicial act, which was a mandatory judicial act in
violation of a declaratory decree, Gov. Code Section 69842.” He
alleged that the clerks’ “quasi-judicial immunity for this
mandatory ministerial function should be abrogated due to their
egregious actions.”
       Woods prayed for an order correcting the record in the
underlying DUI action; a determination why the court clerk
failed to notify him that the fees and fines were due; an order
finding that the Superior Court erred in issuing a bench warrant
for his failure to appear at the initial arraignment; and $1 million
in damages.




                                 4
       The Superior Court demurred to Woods’s first amended
complaint, which is operative, arguing the state was immune
from liability under the Eleventh Amendment to the United
States Constitution, the Superior Court as a judicial body was
immune from liability in its own right, the action was time-
barred, and Woods failed to allege facts sufficient to state a cause
of action.
       On April 8, 2021, the trial court issued a tentative ruling,
which it adopted after oral argument, sustaining the demurrer
without leave to amend. The court found that because the
alleged actions of the Superior Court clerks were judicial in
nature or part of the judicial process, the clerks enjoyed absolute
quasi-judicial immunity from liability, which the Superior Court
as their employer also enjoyed pursuant to Government Code
section 815.2, subdivision (b).
       The court further found that based on the face of the
complaint, Woods was on notice at least by the bench warrant
hearing in October 2011 that the court clerk failed to properly
index the DUI complaint, and that he owed the fines and fees
assessed at the sentencing hearing on October 20, 2011. The
court therefore concluded that the pertinent three-year
limitations period ran long before Woods filed his complaint in
2020. Finding these defects could not be cured by amendment,
the court sustained the demurrer without leave to amend.
       Woods appeals from the resulting judgment.
                           DISCUSSION
       Woods contends the trial court erred in sustaining the
Superior Court’s demurrer because the immunity enjoyed by
court clerks when performing quasi-judicial duties does not apply
when the duties are mandatory. We disagree.




                                 5
      Preliminarily, the Superior Court argues Woods’s appeal
should be dismissed because he (1) certified an inadequate record
that fails to include the demurrer or opposition; (2) certified an
inaccurate record that includes documents not before the trial
court; and (3) fails to support his arguments with citation to the
record or pertinent authority. Because the record is adequate to
                                                           2
afford meaningful review, we will ignore any such delicts.
       On review of a trial court’s order sustaining a demurrer we
“examine the complaint de novo.” (McCall v. PacifiCare of
California, Inc. (2001) 25 Cal.4th 412, 415.) “We give the
complaint a reasonable interpretation, reading it as a whole and
its parts in their context. [Citation.] Further, we treat the
demurrer as admitting all material facts properly pleaded, but do
not assume the truth of contentions, deductions or conclusions of
law. [Citations.] When a demurrer is sustained, we determine
whether the complaint states facts sufficient to constitute a cause
of action. [Citation.] And when it is sustained without leave to
amend, we decide whether there is a reasonable possibility that
the defect can be cured by amendment: if it can be, the trial
court has abused its discretion and we reverse.” (City of Dinuba
v. County of Tulare (2007) 41 Cal.4th 859, 865.)
       “A public entity is not liable for an injury,” “[e]xcept as
otherwise provided by statute.” (Gov. Code, § 815, subd. (a).)
“Except as otherwise provided by statute, a public entity is not
liable for an injury resulting from an act or omission of an



      2
       For the same reason, we deny the court’s motion to strike
documents Woods filed on appeal that were not before the trial
court.




                                 6
employee of the public entity where the employee is immune from
liability.” (Gov. Code, § 815.2, subd. (b).)
       A judicial officer is immune from liability arising from his
or her exercise of judicial authority. (Bradley v. Fisher (1871) 80
U.S. 335, 347; see also Howard v. Drapkin (1990) 222 Cal.App.3d
843, 852 [judicial immunity is “deeply rooted in California law”].)
       Judicial immunity extends “to persons other than judges if
those persons act in a judicial or quasi-judicial capacity.”
(Howard v. Drapkin, supra, 222 Cal.App.3d at pp. 852-853.) As
pertinent here, that immunity extends to court clerks performing
purely administrative duties that are part of the judicial process.
(In re Castillo (9th Cir. 2002) 297 F.3d 940, 952; Rodriguez v.
Weprin (2d Cir. 1997) 116 F.3d 62; Mullis v. U.S. Bankruptcy
Court for Dist. of Nevada (9th Cir. 1987) 828 F.2d 1385, 1390
[“[c]ourt clerks have absolute quasi-judicial immunity from
damages for civil rights violations when they perform tasks that
are an integral part of the judicial process”]; Castillo, at p. 1273
[“court personnel are immune from administrative tasks if these
tasks are ‘judicial in nature and an integral part of the judicial
process’ ”].)
       “[A]bsolute judicial immunity extends not only to claims for
damages but to actions for equitable relief as well.” (Twin Sisters
Gun Club v. Emlen (E.D. Cal., Mar. 15, 2018, No. 2:17-cv-01526-
MCE-GGH) 2018 U.S. Dist. Lexis 43030, at pp. *25-26.)
       Here, Woods alleges that the Superior Court’s clerks failed
to properly index his DUI case or notify him about fines and fees.
These are administrative tasks that are judicial in nature and an
integral part of the judicial process. The clerks are therefore
absolutely immune from liability for injuries arising from
performing or failing to perform those tasks. Because the clerks




                                 7
are immune, so too is the Superior Court. (Gov. Code, §§ 815,
subd. (a), 815.2, subd. (b).) Therefore, its demurrer was properly
sustained.
       Woods concedes the court clerks’ actions were part of the
judicial process, and recognizes that the clerks enjoy absolute
quasi-judicial immunity, but argues (with citation to no authority
except a repealed article of the Maryland Annotated Code titled
“Clerks of Courts”) that immunity should not apply here because
the clerks’ duties were mandatory rather than discretionary, and
because the clerks breached a plea agreement Woods had reached
with the judge presiding over the underlying DUI action.
       The argument is without merit. Many of a court clerk’s
duties pertain to substantial rights, including constitutional
rights, and affect such things as plea agreements, settlement
arrangements, and so forth. And many are imposed upon the
clerk in mandatory language. But judicial immunity makes no
distinction between mandatory and discretionary duties, or
harmful versus innocuous consequences resulting from the
breach of those duties.
       Immunity protects the freedom of a judicial officer “to act
upon his [or her] own convictions, without apprehension of
personal consequences to himself [or herself]. Liability to answer
to every one who might feel himself aggrieved by the action of the
judge, would be inconsistent with the possession of this freedom,
and would destroy that independence without which no judiciary
can be either respectable or useful.” (Bradley v. Fisher, supra, 80
U.S. at p. 347.) That freedom must be protected whatever the
origin or nature of judicial duty, whether mandatory or
discretionary, momentous or routine.




                                 8
       In Mullis v. United States Bankruptcy Court for the District
of Nevada, for example, the plaintiff alleged that the court clerks
improperly accepted a bankruptcy petition for filing, failed to
accept a proper amended petition, and failed to give required
notice regarding the bankruptcy petition. (Mullis v. U.S.
Bankruptcy Court for Dist. of Nevada, supra, 828 F.2d at p.
1385.) The court held that absolute quasi-judicial immunity
applied to the clerks’ action regardless of whether it exceeded the
bankruptcy court’s jurisdiction, and “even if it result[ed] in ‘grave
procedural errors.’ ” (Id. at p. 1390.)
       So too here. Woods well recognizes the doctrine of absolute
quasi-judicial immunity—he cites it in the complaint and
cogently sets forth its parameters both there and in his briefing
on appeal. He simply urges that an exception be made under the
circumstance of this case. But no authority or principle supports
such an exception.
       Given the Superior Court’s absolute immunity, Woods
offers no theory or facts under which he could amend the
complaint to state a cause of action, and we discern none. We
therefore conclude that leave to amend was properly denied.
       We need not reach whether Woods’s complaint was time-
barred, whether the Superior Court enjoys sovereign immunity
under the Eleventh Amendment, or whether absent defendant’s
immunity the complaint would adequately state a cause of action.




                                  9
                        DISPOSITION
      The judgment is affirmed. Respondent is to recover its
costs on appeal.
      NOT TO BE PUBLISHED



                                                 CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



                            *
             CRANDALL, J.




      *
       Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.



                                10